Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US 2020/0342239).
Regarding claim 1, Kasai et al. teaches a waiting situation managing device (i.e., people-gathering analysis device 110) comprising: a position information acquiring unit configured to acquire position information about a person within a monitored area (i.e., position acquisition unit 112 [0043], [0048]-[0051]); and a waiting person specifying unit configured to judge a person who stays in a waiting area within the monitored area, as a waiting person, and to further judge a person who stays in a predetermined range from the person judged as the waiting person, as a waiting person (i.e., the people-gathering information calculation unit 113 may calculate how many people are gathering at each of the positions as the people-gathering information [0047]; the gathering of people elsewhere than at specific places such as bus stops or taxi stands can be detected [0048]-[0051]). 

Regarding claim 2, “the waiting person specifying unit repeatedly performs the judgement of the waiting person until the person who stays in the predetermined range from the person judged as the waiting person is not found” could have been derived by one of ordinary skill in the art from the Kasai’s reference, which discloses by analyzing the detailed 3D image, the people-gathering information calculation unit 113 can distinguish whether a person is a female or a male, an adult or a child. Then, the people-gathering information calculation unit 113 may generate attribute information indicating the attributes of each person included in the people-gathering information based on an estimation result, and may include the attribute information in the people-gathering information [0049]. Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 2 in order to show on the map gathering position of people other than the specific places and the number of the gathering people.
  Regarding claim 3, “the waiting person specifying unit specifies a person whose movement distance within a predetermined time is in a predetermined range, as the person who stays” could have been derived by one of ordinary skill in the art from the Kasai’s reference, which discloses a gathering of people at any place even not the 
Regarding claim 4, Kasai teaches a waiting situation visualizing unit configured to acquire map information about the monitored area, and to display a situation of the waiting person specified by the waiting person specifying unit, on a map indicated by the map information (i.e., the map creation unit 114 may, for example, show the number of people gathering at each position on the map, or may show human-shaped icons in a dense manner [0051]).  
Regarding claim 5, Kasai teaches wherein the waiting situation visualizing unit displays the waiting person and a person who is not the waiting person within the monitored area, in a distinguishable manner (i.e., the map creation unit 114 may, for example, show the number of people gathering at each position on the map, or may show human-shaped icons in a dense manner [0051]).  
Regarding claim 6, Kasai teaches waiting situation managing system (fig. 1) comprising: a detection device configured to detect position data that is received from a communication terminal, the detection device being installed within a monitored area, the communication terminal being carried by a person, the position data indicating a current position of the person (i.e., a vehicle having a position detection to detect position information or the current position, The position detection unit 152 transmits the detected position information of the moving body 150 to the people-gathering analysis device 110 [0036]-[0041]), a waiting situation managing device configured to include a 113 may calculate how many people are gathering at each of the positions as the people-gathering information [[0042]-0048]; the gathering of people elsewhere than at specific places such as bus stops or taxi stands can be detected [0048]-[0051]). 
Kasai does not specifically describe person who stays in in an area. However, detecting people who gathers at a specific place such as bus stop, taxi stands, and other places as recited in the disclosure above could have been derived by one of ordinary skill in the art from the cited reference. Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 1 in order to show on the map gathering position of people other than the specific places and the number of the gathering people
 Regarding claim 7, Kasai teaches waiting situation managing method comprising: acquiring position information about a person within a monitored area (i.e., acquiring information of a bus or taxi stands [0047]-[0049]); and judging a person who stays in a waiting area within the monitored area, as a waiting person, and further 
Kasai does not specifically describe monitor person who stays in in an area. However, detecting people who gathers at a specific place such as bus stop, taxi stands, and other places as recited in the disclosure above could have been derived by one of ordinary skill in the art from the cited reference. Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 1 in order to show on the map gathering position of people other than the specific places and the number of the gathering people. 
  Regarding claim 8, Kasai teaches non-transitory computer readable medium configured to store a program that cause a computer to execute a process comprising: acquiring position information about a person within a monitored area (i.e., acquiring information of a bus or taxi stands [0047]-[0049]); and judging a person who stays in a waiting area within the monitored area, as a waiting person, and further judging a person who stays in a predetermined range from the person judged as the waiting person, as a waiting person (i.e., determining number of people in the bus stops or taxi stands to allocate transportation vehicle [0047]-[0051] and [0066]-[0070]).  
Kasai does not specifically describe monitor person who stays in in an area. However, detecting people who gathers at a specific place such as bus stop, taxi stands, and other places as recited in the disclosure above could have been derived by one of ordinary skill in the art from the cited reference. Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 1 in order to show on the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643